Civilian fay; dismissal. — Plaintiff, a veteran preference eligible employed as a mail handler at the New York City Post Office, sues to recover back pay on the ground that his dismissal for cause on December 5, 1961, was violative of section 14 of the Veterans’ Preference Act. The case came before the court on the parties’ motions for summary judgment. Upon consideration thereof and without oral argument, the court concluded that the dismissal was supported by substantial evidence and was not violative of plaintiff’s procedural rights, and that plaintiff’s claim that he was dismissed because of religious prejudice was unsupported and *1390expressly abandoned by plaintiff. On September 30, 1966, the court ordered that the petition be dismissed.